1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Specially Appearing Defendants
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY and
     CHICAGO TITLE INSURANCE COMPANY
8
                                    UNITED STATES DISTRICT COURT
9
                                            DISTRICT OF NEVADA
10

11
      DEUTSCHE BANK NATIONAL TRUST                        Case No.: 2:19-cv-00409-GMN-VCF
12
      COMPANY,
                                                            STIPULATION AND ORDER TO
13
                               Plaintiff,                   EXTEND DISCOVERY DEADLINES
14
                        vs.                                 (First Request)
15
      FIDELITY NATIONAL TITLE
      INSURANCE COMPANY, et al.,
16
                               Defendant.
17

18

19

20              Plaintiff Deutsche Bank National Trust Company, as Indenture Trustee, on Behalf of the
21   Holders of the Accredited Mortgage Loan Trust 2004-3 Asset-Backed Notes (“Deutsche Bank”)
22   and specially appearing Defendants Fidelity National Title Insurance Company (“Fidelity”) and
23   Chicago Title Insurance Company (“Chicago Title,” and with Fidelity and Deutsche Bank, the
24   “Parties”), by and through their counsel of record, hereby submit their Stipulation to Extend
25   Discovery Deadlines by sixty (60) days in accordance with Local Rule 26-4 and Local Rule IA 6-
26   1.
27

28



                        STIPULATION AND ORDER EXTENDING DISCOVERY DEADLINES
     521252.2
1               In accordance with Local Rule 26-4, this Stipulation has been brought in good faith, with
2
     good cause, is the first request for an extension of time to the discovery deadlines and is not
3
     intended to cause delay.
4
                (a) A statement specifying the discovery completed:
5
                On June 20, 2019, Fidelity and Deutsche Bank conducted the Fed. R. Civ. P. 26(f)
6

7    conference. Thereafter, Fidelity and Deutsche Bank promptly submitted their proposed Joint

8    Discovery Plan and Scheduling Order on June 21, 2019 [ECF No. 12]. On June 24, 2019, the

9    Court entered the Discovery Plan and Scheduling Order [ECF No. 13] with the following
10
     deadlines:
11
                   •   Initial disclosures: July 16, 2019;
12
                   •   Amend pleadings/add parties: October 18, 2019;
13

14                 •   Initial experts: November 18, 2019;

15                 •   Interim status report: November 18, 2019;
16
                   •   Rebuttal experts: December 18, 2019;
17
                   •   Discovery cutoff: January 17, 2020;
18
                   •   Dispositive motions: February 18, 2020; and
19

20
                   •   Joint proposed pretrial order: March 19, 2020, or 30 days after resolution of

21                     dispositive motions.

22              Thereabouts and thereafter, the Parties completed the following discovery:
23
                   •   Deutsche Bank’s First Set of Interrogatories to Chicago Title, July 1, 2019;
24
                   •   Deutsche Bank’s First Set of Requests for Admissions to Chicago Title, July 1,
25
                       2019;
26

27
                   •   Deutsche Bank’s First Set of Requests for Production to Chicago Title, July 1,

28                     2019;


                        STIPULATION AND ORDER EXTENDING DISCOVERY DEADLINES
     521252.2
1                  •   Deutsche Bank’s Initial Disclosures and Document Production, July 16, 2019;
2
                   •   Fidelity’s and Chicago Title’s Initial Disclosures, July 16, 2019;
3
                   •   Chicago Title’s First Set of Requests for Production to Deutsche Bank, August 21,
4
                       2019;
5

6                  •   Chicago Title’s First Set of Interrogatories to Deutsche Bank, August 21, 2019;

7                  •   Chicago Title’s Notice of Intent to Serve Subpoenas Duces Tecum, August 23,
8                      2019;
9
                   •   Chicago Title’s Responses to Deutsche Bank’s First Set of Interrogatories to
10
                       Chicago Title, August 30, 2019;
11
                   •   Chicago Title’s Responses to Deutsche Bank’s First Set of Requests for
12

13                     Admissions to Chicago Title, August 30, 2019;

14                 •   Chicago Title’s Responses to Deutsche Bank’s First Set of Requests for
15                     Production to Chicago Title, August 30, 2019;
16
                   •   Deutsche Bank’s First Supplemental Disclosures of Witnesses and Documents,
17
                       October 9, 2019;
18
                   •   Deutsche Bank’s Responses to Chicago Title’s First Set of Requests for
19

20                     Production to Deutsche Bank, October 29, 2019;

21                 •   Deutsche Bank’s Responses to Chicago Title’s First Set of Interrogatories to
22                     Deutsche Bank, October 29, 2019; and
23
                   •   Subpoena Duces Tecum to non-parties.
24
                (b) A specific description of the discovery that remains to be completed:
25
                The Parties need to conduct the following discovery:
26

27                 •   The Parties’ initial expert disclosure;

28                 •   The Parties’ rebuttal expert disclosure;


                        STIPULATION AND ORDER EXTENDING DISCOVERY DEADLINES
     521252.2
1                  •   Additional subpoenas to non-parties;
2
                   •   Deposition of Chicago Title’s Rule 30(b)(6) designee;
3
                   •   Deposition of Deutsche Bank’s Rule 30(b)(6) designee;
4
                   •   Deposition of various fact witnesses and experts; and
5
                   •   Such other discovery that may be deemed necessary or appropriate.
6
                (c) The reasons why the deadline was not satisfied or the remaining discovery was
7                   not completed within the time limits set by the discovery plan:
8               The Parties are requesting a sixty (60) day extension to the discovery deadlines for several
9
     reasons. First, due to an inadvertent error, the Parties have only recently realized that Chicago
10
     Title has not yet responded to Deutsche Bank’s complaint. In addition to the instant Stipulation,
11
     the Parties have contemporaneously filed a Stipulation to Extend Chicago’s Deadline to Respond
12

13
     to Deutsche Bank’s Complaint until November 22, 2019. Deutsche Bank’s expert will need

14   sufficient time to review Chicago Title’s response to the complaint prior to preparing its expert

15   report. The current Scheduling Order provides for an initial expert disclosure deadline of
16
     November 18, 2019. As such, the current deadlines do not provide an opportunity for Deutsche
17
     Bank’s expert to analyze Chicago Title’s response prior to the initial expert disclosure deadline.
18
     Additionally, counsel for Deutsche Bank will be out-of-town beginning November 26, 2019,
19
     returning to the office on December 9, 2019. Given that Deutsche Bank utilizes the same expert
20

21   in a handful of matters pending before the Court and there are several expert report deadlines

22   after Deutsche Bank’s counsel’s return, and in conjunction with the Christmas and New Years’

23   holidays, the Parties request a sixty (60) day extension to the discovery deadlines so that the
24
     Parties may disclose their initial expert disclosures on January 17, 2020.
25
                In accordance with Local Rule 26-4, good cause exists for this extension as the Parties
26
     only recently realized that Chicago Title has not yet responded to the complaint and a response is
27
     needed before Deutsche Bank’s expert may prepare its initial report. In addition to Deutsche
28



                        STIPULATION AND ORDER EXTENDING DISCOVERY DEADLINES
     521252.2
1    Bank’s Counsel’s unavailability beginning November 26, 2019 and with the upcoming holidays,
2
     the Parties request a sixty (60) day extension to the discovery deadlines. The extension to
3
     produce initial expert disclosures on January 17, 2020 would afford the Parties’ experts sufficient
4
     opportunity to prepare, finalize, and produce their expert reports in this matter.
5
                (d) A proposed schedule for completing all remaining discovery.
6

7               The Parties request that current Discovery Plan and Scheduling Order [ECF No. 13], be

8    amended as follows:

9               1. Last Day to Disclose Initial Expert Report: currently November 18, 2019, desired
10
                   January 17, 2020;
11
                2. Last Day to Disclose Rebuttal Experts: currently December 18, 2019, desired
12
                   February 18, 2020;
13
                3. Last Day to Complete Discovery: currently January 17, 2020; desired March 17,
14

15                 2020;

16              4. Last Day to File Dispositive Motions: currently February 18, 2020; desired April 20,
17                 2020; and
18
     ///
19

20
     ///
21

22

23   ///

24

25
     ///
26

27
     ///
28



                        STIPULATION AND ORDER EXTENDING DISCOVERY DEADLINES
     521252.2
1               5. Last Day to File Joint Pre-Trial Order: currently March 19, 2020, desired May 20,
2
                   2020. In the event dispositive motions are filed, the date for filing the joint pretrial
3
                   order shall be suspended until thirty (30) days after a decision of the dispositive
4
                   motions. The disclosures required by FRCP 26(a)(3), and any objections thereto, shall
5
                   be included in the pretrial order.
6

7               IT IS SO STIPULATED.

8    DATED this 13th day of November, 2019.             DATED this 13th day of November, 2019.

9
     WRIGHT, FINLAY & ZAK, LLP                          EARLY SULLIVAN WRIGHT GIZER &
10                                                      MCRAE LLP
     /s/ Lindsay D. Robbins
11   Lindsay D. Robbins, Esq.                           /s/ Sophia S. Lau
     Nevada Bar No. 13474                               Sophia S. Lau, Esq.,
12
     7785 W. Sahara Ave., Suite 200                     Nevada Bar No. 13365
13   Las Vegas, NV 89117                                8716 Spanish Ridge Avenue, Suite 105
     Attorney for Plaintiff, Deutsche Bank              Las Vegas, Nevada 89148
14   National Trust Company, as Indenture               Attorneys for Specially Appearing Defendants
     Trustee, on Behalf of the Holders of the           Fidelity National Title Insurance Company
15   Accredited Mortgage Loan Trust 2004-3              and Chicago Title Insurance Company
     Asset-Backed Notes
16
                   IT IS SO ORDERED.
17
                       November 15
                DATED ____________________, 2019
18

19

20
                                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28



                       STIPULATION AND ORDER EXTENDING DISCOVERY DEADLINES
     521252.2
     Case 2:19-cv-00409-GMN-VCF Document 16 Filed 11/13/19 Page 7 of 7



1                                      CERTIFICATE OF SERVICE
2               I hereby certify that on November 13, 2019 the foregoing STIPULATION AND ORDER
3    TO EXTEND DISCOVERY DEADLINES was served to all parties and counsel identified on
4    the CM/ECF System via Electronic Notification, including the following:
5
                Lindsay Robbins, Esq.
6
                Wright Finlay & Zak, LLP
7               7785 W. Sahara Ave., Suite 200
                Las Vegas, NV 89117
8               Email: lrobbins@wrightlegal.net

9
                                                       ___/s/ Sophia S. Lau____________
10
                                                               SOPHIA S. LAU
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                       STIPULATION AND ORDER EXTENDING DISCOVERY DEADLINES
     521252.2
